Citation Nr: 0012800	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a left hand 
condition.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1953.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

A June 1998 rating decision also denied the veteran's claim 
for service connection for residuals of frostbite, to include 
various disabilities.  In a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in March 1999, however, the veteran 
indicated that he no longer wished to appeal that decision.  
Therefore, this issue is dismissed without prejudice.  See 38 
C.F.R. § 20.204(c) (1999).


FINDINGS OF FACT

1.  The veteran's left knee condition clearly and 
unmistakably preexisted his period of active service, and no 
competent medical evidence established that the underlying 
condition chronically worsened or increased in severity 
during service. 

2.  No competent medical evidence of record establishes that 
the veteran currently suffers from a left hand condition.

3.  No competent medical evidence links the veteran's left 
hip condition to his period of military service.

4.  No competent medical evidence links the veteran's low 
back condition to his period of military service.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The claim of entitlement to service connection for a left 
hand condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a left 
hip condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a low 
back condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Regulations provide that a preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b) 
(1999), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The history of pre-
service existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in question as to inception.  See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-47 
(1994).  This presumption can be rebutted by clear and 
unmistakable evidence showing that the disability existed 
before service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R.             
§ 3.304(b).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service, and, if 
the government meets this requirement, it must then show that 
the condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

I.  Left Knee Condition

The veteran's entrance examination report makes no reference 
to the left knee; thus, the presumption of soundness applies 
in this case.  This presumption has been rebutted, however, 
as medical evidence clearly demonstrates that the veteran had 
a left knee condition prior to service.  See Crowe, supra.  
Service medical records include an August 1951 entry which 
notes that the veteran injured his left knee in 1949.  This 
history was also documented at his separation examination in 
November 1953.  In particular, it was noted that the veteran 
lacerated his left knee in 1948 and lost a large amount of 
blood from a severed artery.  The Board finds that these 
reports constitute clear and unmistakable evidence that the 
veteran had a left knee condition prior to service, thereby 
rebutting the presumption of soundness afforded to the 
veteran by law.

The Board must therefore determine whether the veteran's 
preexisting left knee condition was aggravated as a result of 
service.  As noted above, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to natural progress.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition has worsened.  Hunt, 1 Vet. App. at 296-97.

Service medical records show that the veteran was seen for 
pain in his left thigh and hip in June 1951.  Physical 
examination at that time revealed full range of motion and a 
small scar on the medial aspect at the tibia head of the left 
knee.  The veteran was first seen for pain in his left knee 
in August 1951.  The veteran reported his history concerning 
his pre-service injury, and stated that his left leg and knee 
were productive of pain with prolonged standing.  X-rays 
showed no evidence of bony pathology, and no clinical 
findings were reported.  The remainder of the service medical 
records, including a November 1953 separation examination 
report, are negative for any further complaint, treatment or 
finding pertaining to the left knee.  Thus, while service 
medical records may reflect that the veteran experienced a 
temporary or intermittent flare-up of his preexisting left 
knee condition, these records do not demonstrate that the 
underlying condition worsened during service.  See Hunt, 
supra.

In addition, none of the post-service medical records 
indicate that this preexisting condition was aggravated as a 
result of service.  The first post-service medical evidence 
concerning the veteran's left knee condition is an April 1987 
report from Balachandran Wariyar, M.D., at St. Francis 
Medical Center.  In that report, Dr. Wariyar indicated that 
the veteran's left knee was limited to 40 degrees of flexion 
due to pain.  It was also noted that the veteran measured 
6'0" and weighed 288 pounds.  Dr. Wariyar concluded with a 
diagnosis of rule out degenerative disease of the knees. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's claim for service connection 
for a left knee condition is not well grounded. As mentioned, 
service medical records do not demonstrate that the veteran's 
underlying left knee condition worsened during service.  See 
Hunt, supra.  Likewise, evidence developed after the 
veteran's service separation does not establish the presence 
of a left knee condition that could be linked to the 
veteran's preexisting left knee injury.  The Board indeed 
recognizes that the veteran was diagnosed with possible 
arthritis of the left knee in 1987.  The Board stresses, 
however, that arthritis of the left knee was never identified 
in service and was not diagnosed until over 35 years after 
the veteran's separation from active duty.  Also, no medical 
opinion of record relates the veteran's arthritis to his 
period of active military service.

The only evidence suggesting that a left knee condition was 
incurred in or aggravated by service is the veteran's own lay 
statements in support of his claim.  The Board does not 
question the veracity of the veteran's beliefs.  However, the 
record does not reflect that he is competent to offer an 
opinion as to the aggravation of his preexisting left knee 
condition as a result of service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1994) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Although the veteran can report his 
symptoms, his statements as to the cause of any claimed 
aggravation must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

II.  Left Hand Condition

The veteran's service medical records show that he fell and 
injured his left hand in June 1953.  X-rays showed no 
fracture, and no further reference to the veteran's left hand 
was noted.  More importantly, no competent medical evidence 
has been submitted which establishes that the veteran 
currently suffers from a left hand condition.  Medical 
records from St. Francis Medical Center and Orthopedic 
Associates of Grand Island were reviewed, none of which 
contains evidence of any left hand condition.  

Indeed, the only evidence that the veteran currently suffers 
from a left hand condition are the veteran's own lay 
statements submitted in support of his claim.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis pertaining to a left hand condition, his 
lay statements cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 
Vet. App. at 93). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
a left hand condition, and that the claim must be denied on 
that basis.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim). 

III.  Left Hip and Low Back Condition

Service medical records disclose that the veteran was seen on 
several occasions for aching pain in his left hip.  He was 
first seen for left hip pain on two occasions in June 1951, 
at which time physical examination revealed full range of 
motion and no evidence of injury.  The diagnosis was 
questionable neuritis.  An August 1951 entry reported 
continued pain in both hips.  Again, no findings on clinical 
examination were elicited.  No further finding regarding the 
veteran's left hip or low back was documented in service.  
Thus, no chronic disability of the lower back or left hip was 
shown in service. 

Medical records from St. Francis Medical Center and 
Orthopedic Associates of Grand Island disclose that the 
veteran first reported post-service hip and low back pain 
following a work related accident in April 1985.  Records 
from those facilities document the onset of low back pain 
after the veteran twisted his back while lifting heavy 
material at work.  Diagnoses include (1) moderate low back 
strain with probably upper lumbar L2 or L3 nerve root 
impingement; (2) lumbar extradural defects 4-5 and 3-4; (3) 
probable left L4 and L5 nerve root entrapment, symptomatic to 
either degenerative disease of the lumbosacral region or disc 
protrusion; (4) rule out degenerative disease of both hips, 
more in the left; (5) scoliosis; (6) low back pain, with 
questionable left sciatica; (7) low back pain with possible 
foraminal stenosis, secondary to degenerative scoliosis; (8) 
and spinal stenosis, left L5-S1.  The Board notes that none 
of these reports indicates that these conditions had their 
onset in service.

Accordingly, as the veteran has failed to prove the essential 
element of a nexus between his current disabilities involving 
the lower back and left hip and his period of active military 
service, these claims must be denied as not well grounded.  
See Epps 126 F.3d at 1468.  Despite contentions by the 
veteran that these conditions are related to service, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish that each of 
these claims is well grounded.  See Grottveit, 5 Vet. App. at 
93 (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  

IV.  Conclusion

The Board has considered the argument advanced by the 
veteran's attorney that the VA has failed to properly assist 
the veteran in the development of these claims by not 
affording him appropriate medical examinations.  However, 
since each of the above claims for service connection is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support these claims.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a left knee condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a left hand condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a low back condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a left hip condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

